Peters, J.
Appeal from a judgment of the County Court of Ulster County (LaBuda, J), rendered October 24, 2003, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the fifth degree and driving while intoxicated.
Defendant was charged with criminal possession of a controlled substance in the fifth degree and two counts of driving while intoxicated. At a hearing to determine whether probable cause existed for the stop of defendant’s vehicle, County Court credited the testimony of a police officer with the City of Kingston Police Department over that of three defense witnesses. The police officer testified that he observed defendant’s vehicle go through a stop sign, at approximately 20 to 25 miles per hour, prompting him to activate the revolving lights of his patrol vehicle and stop defendant’s vehicle. Defendant’s intoxicated condition and possession of crack cocaine were discovered in connection with that stop. Defendant subsequently pleaded guilty to criminal possession of a controlled substance in the fifth degree and one count of driving while intoxicated. He now appeals, challenging County Court’s finding of probable cause.
Credibility is the critical factor in resolving a suppression issue. Faced with sharply conflicting testimony on the crucial issue of whether defendant stopped at the stop sign, County Court credited the testimony of the police officer by noting that the police officer had no motive to he, especially since he had no additional involvement with defendant following this routine traffic stop. As great weight is accorded to the factual determination of a suppression court where, as here, its determination is not erroneous as a matter of law and is supported by the record (see People v Williams, 25 AD3d 927, 928 [2006], lv denied 6 NY3d 840 [2006]; People v Muniz, 12 AD3d 937, 938 [2004]; People v Jeter, 6 AD3d 459, 459 [2004], lv denied 3 NY3d 642 [2004]; People v Reid, 2 AD3d 1061, 1062 [2003], lv denied 3 NY3d 646 [2004]), it will not be disturbed.
Cardona, P.J, Carpinello, Rose and Lahtinen, JJ, concur. Ordered that the judgment is affirmed.